        9:18-cv-00083-MBS         Date Filed 06/22/20      Entry Number 103       Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION


Tomasa Romero Solis,                     )                Civil Action No: 9:18-00083-MBS
Heriberto Gonzalez Najera,               )
Anareli Mendiola Romero,                 )
Edgar Mendiola Romero, and               )
Uan Carlos Mendiola Romero,              )
                                         )
                      Plaintiffs,        )
                                         )                     OPINION AND ORDER
               v.                        )
                                         )
L. Frank Cissna, Director, United States )
Citizenship and Immigration Services,    )
and United States Citizenship and        )
Immigration Services,                    )
                                         )
                      Defendant.         )
____________________________________)


                      I.     RELEVANT FACTS AND PROCEDURAL HISTORY
          Tomasa Romero Solis, Heriberto Gonzalez Najera, Anareli Mendiola Romero, Edgar

Mendiola Romero, and Juan Carlos Mendiola Romero (“Plaintiffs”) filed this action on January

9, 2018, against L. Frank Cissna, United States Citizenship and Immigration Services (“USCIS”)

(“Defendant”), alleging that the USCIS unreasonably delayed 1 issuing Plaintiffs U-Visa work

authorizations. Plaintiffs filed their motion for summary judgment on December 21, 2018. ECF

Nos. 65, 66. Defendant filed its response and cross motion for summary judgment on February

22, 2019. ECF No. 77. Plaintiffs sought two forms of relief: an order compelling Defendant to

issue work authorization immediately under 8 U.S.C. § 1184(p)(6); and an order compelling

Defendant to render a decision within 30 days on their eligibility to be placed on the waiting list.




1
    Plaintiffs’ authorizations were pending for at least 37 months.
      9:18-cv-00083-MBS           Date Filed 06/22/20      Entry Number 103        Page 2 of 4




ECF No. 65-1 at 2. Defendant sought summary judgment in its favor that the delay in

adjudicating Plaintiffs’ petitions is reasonable. The court granted Plaintiffs’ motion for summary

judgment and denied Defendant’s motion for summary judgment on July 11, 2019. ECF No. 84.

          On March 5, 2020, Plaintiffs moved for attorney’s fees under the Equal Access to Justice

Act (“EAJA”). ECF No. 96. On March 16, 2020, Defendant filed a motion to stay Plaintiffs’

EAJA motion. ECF No. 97. Defendant asserts that a case before the Court of Appeals for the

Fourth Circuit, Gonzalez v. Cissna, 364 F. Supp. 3d 579 (E.D.N.C. 2019), is similar to this case,

and the Fourth Circuit’s ruling is essential to the court’s ruling on Plaintiffs’ EAJA motion.

Defendant argues that in order to rule on Plaintiffs’ EAJA motion, the court must determine

whether Defendant’s position was substantially justified, and a decision in Gonzales could aid

the court in making such a determination. Id. Plaintiffs filed a response in opposition on March

24, 2020, stating that the Gonzales case is distinguishable, and the court should not stay its ruling

on Plaintiffs’ EAJA motion. ECF No. 98.

                                  II.     ANALYSIS AND DISCUSSION
          Under the EAJA, the government must pay a prevailing party’s attorney’s fees. The Act
states:
          Except as otherwise specifically provided by statute, a court shall award to a
          prevailing party other than the United States fees and other expenses, in addition
          to any costs awarded pursuant to subsection (a), incurred by that party in any civil
          action (other than cases sounding in tort), including proceedings for judicial
          review of agency action, brought by or against the United States in any court
          having jurisdiction of that action, unless the court finds that the position of the
          United States was substantially justified or that special circumstances make an
          award unjust.

28 U.S.C. § 2412(d)(1)(A).
     9:18-cv-00083-MBS          Date Filed 06/22/20      Entry Number 103         Page 3 of 4




       In the Gonzales case, the district court dismissed claims of agency inaction 2 on U-Visa

work authorization claims. 364 F. Supp. 3d at 587. The issues before the Fourth Circuit in the

Gonzales case are 1) whether the Gonzalez district court correctly held that the plaintiffs failed to

state a U-Visa waiting list unreasonable-delay claim; and 2) whether the Gonzalez court

correctly held that it lacked jurisdiction over the 8 U.S.C. § 1184 (p)(6) work authorization

claim. These issues appear to mirror the issues that were before the court in the instant action.

       The Gonzales case was argued before the Fourth Circuit on May 27, 2020. See Remote

Oral Argument, Ansberto Gonzalez v. Kenneth Cuccinelli, II,

https://www.ca4.uscourts.gov/oral-argument/remote-oral-arguments/05-27-2020-no.-19-1435-

ansberto-gonzalez-v.-kenneth-cuccinelli-ii. During remote oral argument, The Honorable Pamela

A. Harris asked the government’s attorney about the instant case, specifically about this court’s

finding that the government had “not substantiated its claims” about processing the visa

applications and the reasons for the delay. Id.

       Based on the questions presented to the Fourth Circuit and the questions posited by the

Fourth Circuit at oral argument, the court finds that a ruling in the Gonzales case could help the

court determine whether Defendant’s position in the instant action was substantially justified. In

the interests of judicial economy, the government’s motion to stay, ECF No. 97, is GRANTED.

Plaintiffs’ motion for fees, ECF No. 96, is hereby STAYED until such time as the Fourth Circuit

issues an opinion in Gonzales v. Cuccinelli, No. 19-1435.




2
 The U-Visa applicants in Gonzales waited “at least 30 months” for claim processing. 364
F.Supp 3d at 581.
     9:18-cv-00083-MBS       Date Filed 06/22/20   Entry Number 103      Page 4 of 4




       IT IS SO ORDERED.

                                               /s/Margaret B. Seymour
                                               Margaret B. Seymour
                                               Senior United States District Judge


Dated: June 22, 2020
Charleston, South Carolina
